Citation Nr: 9917723	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  92-10 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus, to 
include as secondary to medication taken for treatment of 
hypertension.

2.  Entitlement to service connection for the residuals of a 
left ankle injury, claimed as secondary to service-connected 
psychiatric disability.  

3.  Entitlement to service connection for the residuals of a 
back injury, claimed as secondary to service-connected 
psychiatric disability.  

4.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected psychiatric 
disability.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of direct service connection for hypertension.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a kidney disorder.

8.  Entitlement to an increased rating for a psychiatric 
disability, currently evaluated as 50 percent disabling.  

9.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from August 1944 to February 
1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1990 rating action by the RO 
which found that new and material evidence had not been 
submitted to reopen claims of service connection for 
hypertension, a kidney disorder and a left ankle disability.  
The RO also denied entitlement to secondary service 
connection for hypertension and for residuals of a back 
injury.  In a rating action of September 1990, the RO denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  

In January 1991, the veteran testified at a hearing before a 
hearing officer at the RO.  In October 1993, the Board found 
that the veteran had not received notice of an April 1947 
rating action which denied service connection for a left 
ankle disorder and that this issue should be considered on a 
de novo basis; the case was remanded to the RO for such 
consideration and for additional evidentiary development.  

In June 1996, the RO confirmed and continued the previous 
denials of the issues then certified for appeal and also 
denied entitlement to service connection for tinnitus.  In a 
rating decision of February 1998, the RO increased the 
evaluation for the veteran's service-connected psychiatric 
disorder from 30 percent to 50 percent disabling, effective 
August 19, 1996.  

In rating action of December 1998, the RO denied entitlement 
to an evaluation in excess of 50 percent for the veteran's 
service-connected psychiatric disability.  The veteran was 
provided a Statement of the Case in regard to this issue, 
and, in his substantive appeal, received in late December 
1998, he requested a hearing before a member of the Board in 
Washington, D.C.  The requested hearing was scheduled for 
March 5, 1999, but the veteran canceled his appearance.  

The issues listed on the title page of this decision are 
before the Board for appellate consideration at this time.  
For reasons made evident below, the issue of entitlement to 
secondary service connection for hypertension and the issue 
of entitlement to a total rating for compensation purposes 
will be discussed in the remand section of this decision.



FINDINGS OF FACT

1.  The veteran's claim of service connection for tinnitus, 
to include on a secondary basis is not plausible.  

2. The veteran's claim of service connection for a left ankle 
disorder as secondary to his service-connected psychiatric 
disability is not plausible.  

3.  The veteran's claim of service connection for residuals 
of a back injury as secondary to his service-connected 
psychiatric disability is not plausible.  

4.  The veteran's claim of direct service connection for 
hypertension was denied in a rating decision of January 1979; 
the veteran was notified of this decision in January 1979, 
but did not file an appeal.

5.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the January 
1979 rating decision denying direct service connection for 
hypertension.

6.  The veteran's claim of service connection for a kidney 
disorder was denied in a rating decision of January 1979; the 
veteran was notified of this decision in January 1979, but 
did not file an appeal.  

7.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the January 
1979 rating decision denying service connection for a kidney 
disorder.

8.  The veteran's service-connected psychiatric disability is 
manifested by mild anxiety, dysfluency of speech, a somewhat 
constricted affect, concentration difficulties, memory 
impairment and complaints of occasional nightmares which 
result in no more than considerable social and industrial 
impairment.  


CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for tinnitus, 
to include on a secondary basis, has not been presented.  38 
U.S.C.A. § 5107(a) (West 1991).  

2.  A well-grounded claim of secondary service connection for 
a left ankle disability has not been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  A well-grounded claim of secondary service connection for 
the residuals of a back injury has not been presented.  38 
U.S.C.A. § 5107(a) (West 1991).  

4.  The January 1979 rating action denying direct service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

5.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of direct service 
connection for hypertension.  38 U.S.C.A. §§ 5107, 5108, 
7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) 
(1998).

6.  The January 1979 rating action denying service connection 
for a kidney disorder is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

7.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for a kidney disorder.  38 U.S.C.A. §§ 5107, 5108, 
7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) 
(1998).

8.  The criteria for a schedular evaluation in excess of 50 
percent for the veteran's service-connected psychiatric 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Direct and secondary service connection for tinnitus and 
secondary service connection for a left ankle disability and 
residuals of a back injury

At the veteran's August 1944 examination prior to service 
entrance, his ears were evaluated as normal.  His service 
medical records make no reference to any complaints or 
findings indicative of tinnitus.  At a medical Board 
examination in January 1946, it was noted that all physical 
findings were normal.  It was recommended that the veteran be 
discharged from the service due to a psychiatric disability.  

Private clinical records reveal treatment in July 1946 for 
injuries sustained in an automobile accident, which included 
fractures of the transverse processes of the first, third, 
and fourth lumbar vertebrae.  In December 1946, the veteran 
was again treated at a private facility for injuries 
sustained in an automobile accident, which included a 
compound dislocation of the left ankle with a fracture of the 
neck of the talus.  

At a January 1947 psychiatric examination, conducted for VA 
by a private physician, the veteran gave a history of 
injuries to his back and left ankle sustained in two post-
service automobile accidents that occurred in 1946.  It was 
reported that, on the first occasion, the veteran was a 
passenger in a car which was driven by his sister and 
sustained a broken back.  It was also reported that he 
sustained a fracture of his left ankle as a result of the 
second accident that occurred in December 1946.  It was noted 
that he was not driving on that occasion.  At a VA medical 
examination in March 1947, a swollen left ankle was noted.  

At a VA medical examination in March 1953, an X-ray of the 
lumbosacral spine showed no evidence of a recent or old 
traumatic injury.  The sacroiliac joints were normal.  

At a VA medical examination in August 1986, the veteran 
complained of ringing and sounds of birds in the ears caused 
by nervousness.  No relevant diagnosis was reported.  

In March 1990, the RO contacted the veteran and asked him to 
provide evidence of the existence of tinnitus.  In response, 
the veteran submitted an undated report of a private 
audiometric examination that demonstrated hearing loss but 
made no reference to any complaint or diagnosis of tinnitus.  

During a January 1991 hearing before a hearing officer at the 
RO, the veteran said that he injured his back in a July 1946 
automobile accident.  He said that his sister had been 
driving the car but that he had heard a noise and grabbed the 
steering wheel.  This caused the car to strike another 
automobile and resulted in an injury to the veteran's back.  
He said that he still had back problems as a result of this 
injury.  The veteran also said that he believed that the 
behavior that caused the accident was the result of his 
service-connected nervous disorder.  He also stated that he 
injured his left ankle about five months after the previous 
accident when he jumped from a moving vehicle.  He could not 
say why he jumped from the vehicle.  He contended that he had 
tinnitus due to the medication taken for his hypertension.  

In November 1995, the veteran submitted a copy of an excerpt 
from a medical article that discussed the causes of tinnitus.   
He circled a paragraph that discussed the effect of loud 
noises on tinnitus and noted in the margin that he had served 
on 40-millimeter guns during service.  

In a July 1996 letter, the veteran's sister reported that, in 
July 1946, she was driving a car in which the veteran was a 
passenger.  She said that the veteran suddenly yelled 
"cover" and grabbed the steering wheel.  As a result, the 
car collided with another automobile and the veteran had his 
back broken in three or four places.  She also stated that 
the veteran still had back problems.  

In another July 1996 letter, an associate of the veteran 
reported, essentially, that, in December 1946, he, the 
veteran and three other men were driving in a jeep when 
another vehicle came up behind them and blew the horn, 
whereupon the veteran jumped out of the jeep.  The jeep then 
turned over.  The writer said that the veteran's foot was 
"hanging on by a big piece of skin" as a result of the 
injury.  

The veteran has contended that he incurred tinnitus as a 
result of medication for service-related hypertension and has 
also argued that he has tinnitus due to exposure to acoustic 
trauma caused by gunfire during World War II.  He has also 
asserted that he injured his back and left ankle in two 
automobile accidents which occurred shortly after service 
discharge and that both of these accidents were caused by his 
service-connected psychiatric disability.  

Service connection may be granted for disability caused by 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection may also be granted for a disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Under the applicable criteria, secondary service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a).  Also, the United 
States Court of Appeals for Veterans Claims (known as the 
United Stated Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is also payable for 
the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The threshold question in regard to the issues of entitlement 
to service connection for tinnitus and entitlement to 
secondary service connection for residuals of a left ankle 
injury and residuals of a back injury is whether the veteran 
has met his burden of submitting evidence of well-grounded 
(i.e., plausible) claims of secondary service connection for 
these disabilities.  If not, the veteran's claims must fail 
and there is no duty to assist him in the development of 
these claims.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, the Board 
finds that the veteran has not submitted evidence sufficient 
to establish well-grounded or plausible claims in regard to 
these issues.  

The Court has held that the veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issues involve questions of 
medical diagnosis or causation, medical evidence is required 
to make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Lay statements from the veteran regarding 
questions of medical diagnosis and causation are not 
sufficient to establish a well-grounded claim, as he is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In addition, the evidence must 
demonstrate that the veteran currently has a disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  According to a 
decision by the Court, a well-grounded claim requires 
competent evidence of a current disability (a medical 
diagnosis) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

The principals set forth in the Caluza decision concerning 
evidence needed to establish a well-grounded claim for direct 
service connection are also applicable to a claim of 
secondary service connection.  In that instance, the evidence 
must show a current disability and that such disability is 
either caused or aggravated by a service-connected 
disability.

In regard to the claims of direct and secondary service 
connection for tinnitus, the veteran has not provided 
competent evidence (a medical diagnosis) showing that he 
currently has tinnitus.  The veteran did complain of ringing 
in the ears and "bird like" sounds on a VA medical 
examination in 1986.  No diagnosis, however, of tinnitus was 
rendered on that occasion.  Moreover, when the RO 
specifically requested in 1991 that the veteran provide 
evidence that his claimed tinnitus actually existed, the 
veteran's response was to provide a copy of an audiometric 
study which showed that he had defective hearing, but made no 
reference to any complaint or finding indicative of tinnitus.  
In addition, a review of all the evidence in the veteran's 
claims folder does not otherwise reveal competent medical 
evidence indicating the existence of tinnitus.  Thus, in the 
absence of evidence of current disability, the veteran's 
claim of service connection for tinnitus, to include on a 
secondary basis, is not well grounded and must be denied.  
See Caluza v. Brown, 7 Vet. App. at 506.  

In regard to the veteran's claims for secondary service 
connection for residuals of a back injury and residuals of a 
left ankle disorder, the record contains evidence that the 
veteran injured his back and his left ankle in two separate 
post-service automobile accidents in 1946.  The record also 
contains testimony from the veteran to the effect that he 
caused the accidents in question by grabbing the steering 
wheel on the first occasion and jumping from the vehicle on 
the second occasion.  The veteran's account of the 
circumstances surrounding these accidents has been supported 
by statements from his sister, who was driving the car when 
the first accident occurred and from a fellow passenger when 
the second incident occurred.  The evidence, however, is 
insufficient to establish well-grounded claims of secondary 
service connection for the residuals of the back injury and 
left ankle injury sustained as a result of these accidents.  
Although the veteran may believe that his behavior during 
these accidents-the grabbing of the steering wheel and 
jumping from the moving vehicle-was related to his service-
connected neurosis, he is not competent to render an opinion 
as to the relationship between his service-connected 
psychiatric disorder and his behavior during the incidents in 
question.  See Espiritu v. Derwinski, 2 Vet. App. 492.  As 
there is no competent evidence attributing any current back 
and ankle disability to his period of service or his service-
connected psychiatric disability, the Board finds that the 
veteran has failed to meet his initial burden of producing 
evidence of a well-grounded claim of service connection.  
38 U.S.C.A. § 5107.  

The Board notes that the veteran has not identified any 
evidence which would create an obligation on the part of VA, 
pursuant to 38 U.S.C.A. § 5103(a), to notify him of "the 
evidence necessary to complete the application."  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69, 
79-80 (1995).  In order to establish a well-grounded claim of 
service connection, the veteran must submit medical evidence 
of current tinnitus or left ankle and back disability which 
can be attributed to his period of service or to a service-
connected disability.

II.  New and material evidence to reopen claims for primary 
service connection for a kidney disorder and for hypertension


In January 1979, the RO denied service connection for 
hypertension and a kidney disorder.  The veteran received 
notice of the January 1979 decision as well as his appellate 
rights; however, he failed to file a timely appeal.

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of the notice of the determination being appealed) to file 
the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  In the absence of a perfected appeal, the RO's 
decision becomes final, and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As the veteran did not 
file a Notice of Disagreement within one year of the January 
1979 notice of the January 1979 rating decision, the decision 
became final.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  There is, however, no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  In Hodge, the United 
States Court of Appeals for the Federal Circuit reviewed the 
history of 38 C.F.R. § 3.156(a), including comments by the 
Secretary of VA submitted at the time the regulation was 
proposed and concluded that the definition emphasized the 
importance of a complete record rather than a showing that 
the evidence would warrant a revision of a previous decision.  
Id. at 1363.

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A.§ 1110.  Service connection may also be 
granted for hypertension, cardiovascular-renal disease, and 
renal caliculi if they are manifested to a compensable degree 
within one year after discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R.§§ 3.307, 3.309 (1998).  

The evidence which was of record at the time of the January 
1979 unappealed rating decision denying service connection 
for hypertension and a kidney disorder may be briefly 
summarized.  The service medical records, including the 
veteran's examination prior to entrance onto active duty, 
contained no findings or diagnoses of hypertension or a 
kidney disability.  

At a VA medical examination in March 1947, the veteran's 
blood pressure was recorded as 120/80 and his genitourinary 
system was evaluated as being normal.  At an examination 
conducted for VA hospital treatment in December 1949, a blood 
pressure reading of 144/92 was reported.  

At a private medical examination conducted in January 1950, a 
blood pressure reading of 140/100 was recorded.  

During a VA hospitalization from late January to early 
February 1953, it was reported that the veteran first learned 
of elevated blood pressure at a VA facility two months 
earlier.  In the course of the hospitalization, blood 
pressure readings of 138/94, 110/66, and 150/110 were 
recorded.  

At a VA medical examination in March 1953, the veteran's 
blood pressure was 130/90.  During a VA hospitalization from 
late August to early September 1955, the veteran's blood 
pressure was recorded as 120/85.  A urinalysis was within 
normal limits.  

In a December 1975 statement, the veteran alleged that he had 
developed high blood pressure during service and had been 
treated by VA since service discharge.  He also stated that 
he had a kidney dysfunction due to medications taken for 
hypertension and for psychiatric symptoms.  

In a January 1979 statement, a private physician reported a 
blood pressure reading of 160/100.  It was noted that the 
veteran's blood pressure fluctuated between 150/100, 140/100, 
140/95 and 150/95.  Examination of the kidneys was normal.  
The diagnoses included hypertension.  

The evidence added to the record since the January 1979 
unappealed rating decision denying service connection for 
hypertension and a kidney disability includes private 
clinical records documenting treatment for hypertension 
during the period from October 1979 to February 1980.  

During a February 1991 hearing before a hearing officer at 
the RO, the veteran testified that, shortly after service 
discharge, he had been told that he was hypertensive by a VA 
physician and placed on medication.  He said that he was 
hypertensive at the time of service discharge.  He also 
alleged that he was found to have an abnormal left kidney 
when he was treated for back complaints shortly after service 
discharge.  He said that his kidney problem caused urinary 
urgency and frequency.  

VA clinical records reveal that the veteran was seen in March 
1993 complaining of abdominal pain and flatulence.  It was 
noted for clinical purposes that the veteran had no history 
of kidney stones.  An intervenous pyelogram of November 1993 
showed a small stone in the lower pole of the left kidney.  
There was prompt excretion from both sides and no delay in 
the calyceal system.  The impression was nonobstructive stone 
in the left kidney.  VA clinical records reflect outpatient 
treatment for hypertension during the 1990s.  

In a July 1998 statement, Roso Alfredo Cala H., M.D., 
reported, in pertinent part, that he treated the veteran for 
hypertension during the 1960s.  He stated that the veteran's 
hypertension was difficult to control.  

At a VA medical examination in January 1998, the veteran gave 
a history of hypertension since the 1940s.  It was reported 
that the veteran took medication for this disorder; the 
medication included hydrochlorothiazide.  He also reported 
that he had a small stone in his left kidney that was 
asymptomatic.  Examination revealed a blood pressure reading 
of 155/96 on two occasions.  The diagnosis was that of 
hypertension, on medication.  

The Board finds that the evidence submitted since the January 
1979 rating decision is so significant that it must be 
considered in order to fairly decide the merits of the claims 
of service connection for a kidney disorder and hypertension.  
The evidence is certainly new, as it was not of record at the 
time of the January 1979 rating decision.  Furthermore, the 
evidence is material as it is probative of the issues of 
service connection for a kidney disorder and hypertension.  
Indeed, the evidence of current hypertension and a kidney 
disorder as well as the veteran's testimony that he received 
treatment for hypertension and a kidney disorder shortly 
after service presents a more complete record than at the 
time of the January 1979 rating decision.  Thus, the Board 
finds that new and material evidence has been submitted to 
reopen the claims of service connection for a hypertension 
and a kidney disorder.

The issue of well groundedness of these claims is addressed 
in the Remand section of this decision, hereinbelow.

III.  Increased rating for a psychoneurosis

The Board notes initially that the veteran's claim for an 
increased rating for his service-connected psychoneurosis is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107, 
in that it is plausible  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  No further assistance to the veteran is 
required in order to satisfy the VA's duty to assist him in 
the development of this claim as mandated by 38 U.S.C.A. 
§ 5107(a).

At a VA psychiatric examination in January 1998, the veteran 
complained that he had had bad dreams which occurred about 
twice a month.  He also complained of constant nervousness.  
He reported that he had not received treatment for his 
psychiatric symptoms since 1988, although the doctor noted 
that there was a record of a November 1996 attempt to set up 
an appointment for the treatment of his nightmares.  He said 
that his last job involved office work for an environmental 
management firm.  It was noted that he had left this 
employment because of physical problems and not because of 
nervousness.  The veteran stated that he spent his time 
working around the house and reading.  He noted that he did 
drive but that he did not like to.  It was reported that he 
no longer attended church because of a foot injury.  

At his mental status evaluation, the veteran was quite 
tremulous, and he had some dysfluency of speech.  He 
otherwise spoke in a normal rate and rhythm.  His affect was 
mildly anxious and somewhat constricted in range but 
appropriate to his thoughts.  Thought processes were 
coherent, and he was free of preoccupations, obsessions, 
delusions or hallucinations.  The veteran was free of 
suicidal or homicidal ideas, intentions or plans, and 
associations were tight.  It was noted that he scored 28/30 
on the Fullstein Minimental Status Examination.  He was 
described as awake, alert and oriented.  He could repeat 
three words immediately but only two words after five 
minutes.  He could not repeat "no ifs, ands, or buts," and 
he could not perform serial sevens.  The veteran could spell 
a five-letter word backward.  His fund of knowledge was 
somewhat impaired, and it was noted that he could name 
Clinton and Bush but not any earlier president.  Insight and 
judgment were described as intact.  

The diagnoses included generalized anxiety disorder with some 
PTSD symptoms.  His Global Assessment of Functioning Score 
was 55.  The examining physician noted that the veteran 
believed that, if it was not for his physical disabilities, 
he could work.  The doctor opined that the veteran was 
unemployable at the age of 70 because of a combination of 
service-connected and nonservice-connected disabilities.  He 
believed that the veteran's psychiatric state would improve 
with treatment.  

VA clinical records reflect outpatient treatment in early 
1998 for psychiatric symptoms which included anxiety, 
nightmares, sleeping difficulties and irritability.  

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4.  
Separate diagnostic codes have identified the various 
disabilities.  

The Board notes that the VA schedular criteria for rating 
mental disorders were revised in November 1996.  The Court 
has held that, where the law or regulations change after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Under the old criteria of the VA Schedule for Rating Mental 
Disorders at 38 C.F.R. § 4.132, Diagnostic Codes 9400 to 9411 
(1996), a 50 percent evaluation will be assigned for a 
psychoneurotic disorder when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and when reliability, flexibility, and 
efficiency levels are so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is assignable when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and when psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is assignable with the 
attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community with totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  There must be a demonstrable inability 
to obtain or retain employment.  

Under the new criteria of the VA Schedule for Rating Mental 
Disorders at 38 C.F.R. § 4.130, Diagnostic Codes 9400 to 9413 
(1998) which became effective on November 7, 1996, a 50 
percent evaluation is warranted for a psychoneurosis 
resulting in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks which occur more than once 
a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for a psychoneurosis when there 
is occupational and social impairment with deficiencies in 
most areas (such as work, school, family relations, judgment, 
thinking, or mood) due to such symptoms as; suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as provoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like sitting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned for a psychoneurosis if there is total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations, grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

At the veteran's most recent VA psychiatric examination, he 
was noted to have been tremulous and to have displayed some 
dysfluency of speech.  Mild anxiety was noted as were memory 
loss and some mentation deficits.  A Global Assessment of 
Functioning score of 55 was reported.  It was reported that 
the veteran had left his previous job as an office worker 
because of physical problems and not because of his service-
connected psychiatric disability.  Symptomatology of the 
degree demonstrated on this examination does not produce more 
than considerable social and industrial impairment.  There is 
no evidence that the symptomatology associated with the 
veteran's service-connected psychiatric disorder severely 
impairs his ability to establish and maintain effective or 
favorable relationships or his ability to obtain or retain 
employment.  Thus an increased evaluation for the veteran's 
psychoneurosis is not warranted under the VA criteria for 
rating this disability prior to November 7, 1996.  

The recent examination indicated that except for some speech 
dysfluency, the veteran did not display any of the symptoms 
of psychoneurosis which indicated disability sufficient to 
warrant a 70 percent evaluation under the VA criteria for 
rating mental disorders which became effective on November 7, 
1996.  There were no suicidal or homicidal ideation, 
obsessional rituals, panic symptoms, depression, spatial 
disorientation, neglect of personal hygiene or lack of 
impulse control reported at the time of the veteran's January 
1998 VA psychiatric examination.  In addition, although it 
was noted that the veteran had been tremulous and anxious, 
the examination indicated that it was his physical 
disabilities, and his psychiatric symptoms, that resulted in 
the termination of his latest employment as an office worker.  

Thus, in the absence of any evidence of the criteria for a 70 
percent rating, both under the new and old rating criteria, 
the Board concludes that an evaluation in excess of 50 
percent for the veteran's service-connected psychoneurosis is 
not warranted.  


ORDER

As a well-grounded claim of service connection for tinnitus, 
to include on a secondary basis, has not submitted, the 
appeal is denied.

As a well-grounded claim of service connection for residuals 
of a left ankle injury has not submitted, the appeal is 
denied.  

As a well-grounded claim of service connection for residuals 
of a back injury on a secondary basis has not submitted, the 
appeal is denied. 

As new and material evidence has been received to reopen the 
claim of service connection for hypertension, the appeal is 
allowed to this extent subject to further action as discussed 
hereinbelow.

As new and material evidence has been received to reopen the 
claim of service connection for a kidney disorder, the appeal 
is allowed to this extent subject to further action as 
discussed hereinbelow. 

An increased rating for a psychoneurosis is denied.


REMAND

The veteran has also contended that his hypertension is the 
result of his service-connected psychoneurosis.  The record 
contains a July 1998 statement from Roso Alfredo Cala H., 
M.D., who reported, in pertinent part, that he treated the 
veteran for hypertension during the 1960s and that the 
veteran's high blood pressure was very difficult to control, 
"probably because of his emotional condition at that time."  

The Court has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a nonservice-connected disability caused by a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In view of the Court's holding in Allen, and given the 
statement from a private physician quoted above, the Board 
believes that a further medical opinion is desirable 
regarding the relationship between the veteran's service-
connected psychoneurosis and his hypertension, prior to 
further appellate consideration of the issue of entitlement 
to secondary service connection for hypertension.  As this 
issue is inextricably interrelated with the issue of 
entitlement to a total rating for compensation purposes based 
on individual unemployability, the total rating issue must be 
remanded as well.  

As the veteran's claims of service connection for a kidney 
disorder and hypertension have been reopened, VA must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

As noted hereinabove, the veteran has testified that he 
received treatment for hypertension and a kidney disorder.  
When VA is on notice of evidence which may prove to make the 
claim well grounded but the evidence has not been submitted 
with the application, VA has a duty to advise the veteran of 
the evidence necessary to complete the application.  38 
U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69, 79-80 
(1995).

This case is therefore REMANDED to the RO for the following 
development:  

1.  The RO should take appropriate steps 
to notify the veteran of the necessity of 
providing statements from any health care 
professionals who may provide competent 
evidence of treatment for hypertension 
and a kidney disorder during or within 
one year of service, or competent 
evidence of a nexus between his 
hypertension and kidney disorder and his 
period of service.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.

2.  The veteran should be afforded a 
comprehensive VA examination to determine 
the etiology of his hypertension.  All 
pertinent clinical findings should be 
reported in detail and the claims folder 
must be reviewed by the examining 
physician.  The examiner should state in 
the report whether the claims folder was 
reviewed.  The examiner should provide an 
opinion, with full rationale, as to 
whether it is at least as likely as not 
that the veteran's hypertension was 
either caused or aggravated by his 
service-connected psychiatric disorder.  

3.  After conducting any additional 
indicated development, the RO should 
adjudicate the issue of secondary service 
connection for hypertension with 
consideration of the Court's decision in 
Allen v. Brown.  In addition, the RO 
should determine whether well-grounded 
claims of service connection for 
hypertension on a direct basis and a 
kidney disorder were presented.  If so, 
the RO should proceed accordingly.  Then, 
the RO should readjudicate the issue of 
entitlement to a total rating based on 
individual unemployability.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 

